Citation Nr: 1805641	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left shoulder dislocation with infection and debridement (hereinafter left shoulder disability) prior to September 2, 2010 and in excess of 40 percent, thereafter.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right shoulder dislocation (hereinafter right shoulder disability).

3.  Entitlement to a rating in excess of 10 percent for status post left shoulder repair with recurrent MRSA infections with significant scarring residuals associated with left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 6, 2009.





ORDER

Prior to September 2, 2010, a rating in excess of 30 percent for the Veteran's left shoulder disability is denied.

Since September 2, 2010, a rating in excess of 40 percent for the Veteran's left shoulder disability is denied.

A rating in excess of 20 percent for the Veteran's right shoulder disability is denied.

A rating in excess of 10 percent for scarring of the left shoulder is denied.

Entitlement to a TDIU prior to June 6, 2009 is denied.


FINDINGS OF FACT

1.  Prior to September 2, 2010, the Veteran's left shoulder was manifested by limitation of motion of the left arm to 25 degrees from the side.

2.  Since September 2, 2010, the Veteran's left shoulder has been manifested by unfavorable ankylosis with abduction limited to 25 degrees from the left side.

3.  The Veteran's right shoulder disability has been manifested by recurrent dislocation of the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.

4.  The Veteran's left shoulder scar is shown to be manifested by no more than one painful scar.

5.  Prior to June 6, 2009, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to September 2, 2010, the criteria for a rating in excess of 30 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2017).

2.  Since September 2, 2010, the criteria for a rating in excess of 40 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2017).

3.  The criteria for a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2017).

4.  The criteria for a disability rating in excess of 10 percent for scarring of the left shoulder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.40, 4.118, Code 7804 (2017).

5.  The criteria for entitlement to a TDIU prior to June 6, 2009 have not been met.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from July 1993 to December 1993 and February 2003 to May 2004.  This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2016.  In April 2017, the Board remanded this matter for further evidentiary development.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.   	 § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion. For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant; his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 20 percent rating is warranted for favorable ankylosis with abduction to 60 degrees, a 30 percent rating is warranted for ankylosis which is intermediate between favorable and unfavorable, and a 40 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, minor shoulder limitation of motion of the arm to shoulder level or to midway between side and shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to 25 degrees or less from the side warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  However, the plain language of 38 C.F.R. § 4.71a  confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013). 

Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  The plain meaning, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359.  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Recurrent dislocations of the humerus at the scapulohumeral joint are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder. 

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

Left Shoulder, Prior to September 2, 2010 

Prior to September 2, 2010, the Veteran's left shoulder disability was rated as 30 percent disabling based upon limitation of motion of the arm under Diagnostic Code 5201.

The Board finds that Diagnostic Codes 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's left shoulder as required under Diagnostic Code 5200.  Diagnostic Code 5202 is also inapplicable, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examinations during the period on appeal note no history or objective evidence of dislocation.  Moreover, there is no evidence, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.

During a December 2008 VA joints examination, the Veteran's left shoulder range of motion was limited due to pain to 25 degrees flexion, 25 degrees abduction, 90 degrees external rotation, and 90 degrees internal rotation.  The Veteran had limited range of motion in passive and active motion that was likely due to pain, fatigue, and lack of endurance.

During a September 2009 VA examination of the Veteran's left shoulder, he complained of left shoulder dull aching pain in the scar areas (anterior shoulder) at rest, difficulty sleeping and sleeplessness, and needing to take oxycodone and Benadryl for sleep.  He reported that he was unable to type with two hands and that range of motion of the left shoulder was very painful, limited, and associated with shooting from the posterior shoulder to the elbow.  Lifting, overhead sports, and playing with his five year old son were also very limited.  At the examination, there was stiffness and deformity, but no instability or giving way, weakness, fatigability, lack of endurance, effusion, or episode of dislocation or subluxation.  There was warmth.  The Veteran complained of flare-ups every other night.  There was significant additional pain during movements of the left shoulder.  The Veteran denied the use of any assistive devices.  He reported no recent hospitalizations.  There were no constitutional symptoms and any number and duration of incapacitating exacerbations.  The Veteran stated that pain made him very irritable.  He did not have any functional limitations on standing or walking.  He was right hand dominant.  Physical examination showed no objective evidence of pain in the affected joint at rest and during active range of motion.  There was an anterior left shoulder scar with left shoulder deformity.  The Veteran had a painful left shoulder with weight-bearing.  There was no ankylosis.  Range of motion testing revealed flexion to 40 degrees, abduction to 40 degrees, external rotation to 20 degrees, internal rotation to 90 degrees, elbow flexion to 145 degrees with pain, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  Following interview and examination of the Veteran, the examiner found that the Veteran's service-connected left shoulder condition was causing very significant functional impairment in all activities where the left upper extremity and especially the left shoulder were needed.  

Prior to September 2, 2010, the RO evaluated the Veteran's left shoulder disability under Diagnostic Code 5201 based upon limitation of motion.

The Board finds the Veteran's statements to be credible and consistent with the results of the VA examinations during the period on appeal.  These findings more nearly approximate or equate to limitation of motion of the left arm to 25 degrees from the side, when considering additional functional loss due to pain, pain on movement, fatigue, weakness, and lack of endurance, to include with repeated use. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 30 percent disability rating in effect is the highest rating that can be assigned for a non-dominant shoulder injury, and thus, a higher rating under Diagnostic Code 5201 is not possible.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As noted above, no other applicable diagnostic codes allow for a higher rating.

Left Shoulder, Since September 2, 2010 

Since September 2, 2010, the Veteran's left shoulder disability has been rated as 40 percent disabling under Diagnostic Code 5200 based upon unfavorable ankylosis with abduction limited to 25 degrees or less.

Initially, the Board finds that Diagnostic Codes 5201, 5202 and 5203 are inapplicable.  Diagnostic Codes 5201 and 5203 are not for application because they do not provide for a rating in excess of the current 40 percent disability rating.  Diagnostic Code 5202 is not for application because there is no evidence of non-union of the humerus (false flail joint) or loss of head of the humerus (false shoulder) in order to warrant a rating in excess of 40 percent for the minor shoulder.  

During a May 2017 VA examination, the Veteran reported having flare-ups that caused increased pain.  He further stated that his left shoulder limited all use and that he rarely used his left due to pain.  Range of motion revealed flexion to 0 degrees, abduction to 0 degrees, external rotation to 0 degrees, and internal rotation to 15 degrees.  Pain was noted on examination but did not result in or cause functional loss.  There was evidence of pain on weight-bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joint.  There was crepitus.  Pain prevented the Veteran from performing repetitive use testing with at least three repetitions.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, fatigue, weakness, lack of endurance, and incoordination significantly limited the Veteran's functional ability with repeated use over time.  He was not examined after repetitions.  The examination was not being conducted during a flare-up.  The examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Muscle strength testing was a two out of five with forward flexion and a two out of five with abduction.  The Veteran had muscle atrophy.  There was ankylosis with abduction at 25 degrees or less from the side.  The Veteran denied the use of any assistive devices.   The examiner further indicated results of testing performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016), and the findings included evidence of pain on passive range of motion testing, evidence of pain when the joint was used in non-weight bearing, and the opposing joint was affected.  

Since September 2, 2010, the RO evaluated the Veteran's left shoulder disability under Diagnostic Code 5200 based upon unfavorable ankylosis with abduction limited to 25 degrees or less as found in the May 2017 VA examiner's report.  Under Diagnostic Code 5200, the 40 percent disability rating in effect is the highest rating that can be assigned for a non-dominant shoulder injury, and thus, a higher rating under Diagnostic Code 5200 is not possible.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  As noted above, no other applicable diagnostic codes allow for a higher rating.

The Board has considered the functional limitations due to pain, fatigue and weakness reported by the Veteran to the May 2017 VA examiner.  However, a higher rating is not warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, because the Veteran is already at the maximum schedular rating for limitation of motion.  

In sum, the Board finds the preponderance of the evidence is against an evaluation in excess of 30 percent prior to September 2, 2010, and against an evaluation in excess of 40 percent thereafter for the left shoulder disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Shoulder

The Veteran's right shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5202, for infrequent recurrent dislocation of the scapulohumeral joint.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5202.  

Upon VA examination in May 2017, the Veteran reported having stiffness in his right shoulder with limited lifting, repetitions, and overhead use.  Range of motion revealed flexion to 90 degrees, abduction to 90 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  Pain was noted on examination but did not result in or cause functional loss.  There was evidence of pain on weight-bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joint.  There was crepitus.  Pain prevented the Veteran from performing repetitive use testing with at least three repetitions.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, fatigue, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time.  The examination was not being conducted during a flare-up.  The examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Muscle strength testing was a four out of five with forward flexion and a four out of five with abduction.  The Veteran did not have muscle atrophy or ankylosis.  There was a history of infrequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint of the right shoulder.  There was no loss of the humeral head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the homers.  The Veteran denied the use of any assistive devices.  The examiner further indicated results of testing performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016), and the findings included evidence of pain on passive range of motion testing, evidence of pain when the joint was used in non-weight bearing, and the opposing joint was affected.  
As indicated above, the Veteran's right shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 5202 [impairment of clavicle or scapula].  Under Diagnostic Code 5202, a 30 percent rating is warranted for frequent episodes of recurrent dislocation and a 50 percent rating is warranted if there is a fibrous union of the humerus.  The Board has carefully reviewed the available VA medical records, including the May 2017 VA examination report, and can find no evidence that the Veteran's right shoulder disability has been characterized by frequent episodes of recurrent dislocation and guarding of all arm movements, or fibrous union of the humerus, or nonunion (false flail shoulder), or loss of the humeral head (flail shoulder) during the period on appeal.  

The Board further finds that Diagnostic Code 5200 is inapplicable.  There is no evidence of ankylosis of the Veteran's right shoulder as required under Diagnostic Code 5200.  Likewise, as the evidence does not show that the Veteran's clavicle and scapula are impaired, the Board finds that Diagnostic Code 5203 is not applicable.

With respect to Diagnostic Code 5201, the Board finds that a disability rating in excess of 20 percent is not warranted as the Veteran has not shown limitation of motion to 25 degrees from the side.  In fact, the Veteran's range of motion during the May 2017 VA examination was shown as flexion to at least 90 degrees.

Therefore, the Board finds that the Veteran's right shoulder range of motion does not warrant an increased evaluation for the period on appeal.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2017).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side.  In this regard, the competent medical evidence of record does not indicate sufficient functional loss based on the Veteran's complaints to warrant an increased schedular rating. 

The Board acknowledges that the Veteran's range of motion is at times painful, but even if abduction was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In this case, the Veteran has been shown to be able to move his arm up from the side to 90 degrees, in spite of pain, and it has not been shown that other symptoms, such as lack of endurance or fatigability, have so functionally limited the Veteran's range of motion so as to warrant a rating in excess of 20 percent for the period on appeal.

The Board has considered the Veteran's assertion that his disability is worse than the current evaluation; however, the Board finds that competent evidence concerning the nature and extent of the Veteran's disability has been provided by the May 2017 VA medical personnel who examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's right shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported have been appropriately considered in the currently assigned 20 percent rating in effect during the period on appeal.  The Veteran's complaints have been considered and weighed in considering whether the Veteran's range of motion was more functionally limited than shown upon VA examination.

In light of the above, the claim for a higher schedular rating for the Veteran's right shoulder disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Scar

Lastly, the Board will consider whether the Veteran is entitled to a disability rating higher than 10 percent for the scar associated with his service-connected left shoulder disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  From September 8, 2009, the Veteran is rated 10 percent under 38 C.F.R. § 4.118 Diagnostic Code 7804 for unstable or painful scars.  Under this code, a 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Considering the evidence during this period, the Board finds that a rating in excess of 10 percent under Code 7804 is not warranted.

During the September 2009 VA examination of the Veteran's left shoulder, he complained of left shoulder dull aching pain in the scar areas (anterior shoulder) at rest.  Physical examination showed an anterior left shoulder scar with left shoulder deformity.  

During the May 2017 VA examination, the examiner noted that the Veteran had one left shoulder surgical scar from multiple surgeries that was very depressed and tender.  There was no frequent loss of covering of skin over the scar.  The scar was deep and non-linear and measured 16 by 8 centimeters.  It did not result in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs or symptoms associated with the scar or disfigurement of the head, face, or neck.  There was no functional impact due to the scar.

Considering the evidence during this period, the Board finds that a rating in excess of 10 percent under Code 7804 is not warranted.  The evidence during this period does not show or approximate three of four scars that are unstable or painful in order to warrant the next higher 20 percent rating.  Instead, throughout this period, the Veteran has been shown to have one deep, tender, and non-linear scar, which fits squarely within the criteria for a 10 percent rating under Code 7804 currently assigned.  Accordingly, a rating in excess of 10 percent under this Code is not warranted. 

The Board further notes that Codes 7800, 7801, 7802, and 7806 are not for application as the Veteran has not been shown to have a burn scar of the head, face, or neck, or dermatitis or eczema.  

In sum, the Board finds that the evidence does not show or approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 7804.

D. TDIU prior to June 6, 2009

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  In this case, the Veteran has met the schedular criteria throughout the period on appeal.

The Veteran has also been granted TDIU beginning June 6, 2009.  Prior to June 6, 2009, the Veteran was entitled to a temporary total rating for convalescence following left shoulder surgery from October 6, 2008 until January 1, 2009.  The Board notes the Veteran filed the underlying increased rating claims for his left and right shoulders in December 2008.  The Veteran reported on an August 2009 form that he last worked June 5, 2009.  

A December 2008 VA treatment record shows that the Veteran reported that he was currently employed.  A May 2009 email from the Veteran's employer at the time listed the Veteran's name as an employee who was not eligible to move forward due to performance.  On the Veteran's August 2009 VA Form 21-8940, he reported that he last worked on June 5, 2009.  

Based upon the foregoing, there is no competent evidence that the Veteran was unable to secure or maintain substantially gainful employment because of his service-connected disabilities throughout the period on appeal.  Significantly, the evidence from this period clearly indicates that the Veteran was employed.  Indeed, the Veteran himself reported that he last worked on June 5, 2009.

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during the period on appeal; thus, entitlement to a TDIU is not warranted.  




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


